Citation Nr: 0728259	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  04-31 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for Crohn's disease.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from March 1964 to March 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating determination of 
the Winston-Salem, North Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO) that denied entitlement to 
service connection for Crohn's disease.  Thereafter, the 
Huntington, West Virginia, RO assumed jurisdiction.  

The RO denied entitlement to service connection for a stomach 
disorder in an unappealed rating decision issued in May 1978.  
The denial was premised on a finding that there was no 
current gastrointestinal disability.  The United States Court 
of Appeals for the Federal Circuit has held that a claim 
premised on a new diagnosis is a new claim decided without 
regard to prior final decisions.  Ephraim v. Brown, 82 F.3d 
399 (Fed.Cir. 1996).  The veteran's current claim is premised 
on the new diagnosis of Crohn's disease, and the Board will 
adjudicate the claim on a de novo basis.  


FINDING OF FACT

Current Crohn's disease is not of service origin.


CONCLUSION OF LAW

Crohn's disease was not incurred or aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

June 2002, January 2005, and April 2005 VCAA letters informed 
the veteran of the information and evidence necessary to 
substantiate the claim, what types of evidence VA would 
undertake to obtain, and what evidence he was responsible for 
obtaining.  The January 2005 letter told the veteran to 
submit all relevant evidence in his possession.

VCAA notice must be provided prior to the initial decision on 
the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The January and April 2005 letters were issued after 
the initial denial, but the timing deficiency was cured by 
readjudication of the claim after the letters were issued.  
Mayfield v. Nicholson, at 1333-4.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the present appeal, the veteran was not provided with 
notice on the rating and effective date elements until a July 
2007 letter.  The timing deficiency with regard to the letter 
is not prejudicial to the veteran.  The claim is being denied 
and no rating or effective date is being set.

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  The veteran has also been afforded a VA 
examination.  No other relevant records have been identified.  
As such, no further action is necessary to assist the 
claimant with the claim.

Service Connection

Service connection will be granted for disability that 
results from disease or injury during active military 
service.  38 U.S.C.A. § 1110.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, No. 04-0534 (U.S. Vet. App., Jun. 15, 
2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also 
Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for a disease first 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The veteran's service medical records show that he was seen 
in June 1965 with a history of intolerance for spicy foods 
for three months.  He denied nausea, vomiting, melena, or 
hematemesis.  Physical examination was negative and the 
impression was gastritis, with the veteran being given a 
bland diet and medication.  He was next seen for a stomach 
condition in June 1966, when he reported that he had vomited 
red blood.  Physical examination was normal and there was no 
evidence of gastric bleeding.  The impression was probable 
gastritis.  

The veteran was seen in July 1966 with complaints of nasal 
congestion, postnasal drip, and epigastric pains for the past 
three years, off and on after meals.  He was referred for a 
gastrointestinal X-ray (GI) series.  

An August 1966 upper GI series showed that the stomach, 
esophagus, duodenal bulb, and upper small intestines were all 
normal.  The veteran was noted to have been acting out 
against authority and was referred for a psychiatric 
evaluation, which resulted in a diagnosis of aggressive 
reaction manifested by passive-aggressive behavior.  The 
referral for the evaluation indicated that the veteran had a 
chronic drinking problem that he was not able to control with 
regard to the amount of consumption or the actions he would 
take after consumption.

The veteran's service separation physical examination noted 
no stomach complaints and showed no abnormality related to 
the gastrointestinal tract.  

There were no complaints of a stomach condition during the 
veteran's hospitalization following an automobile accident 
from March to May 1967.

A March 1978 VA examination showed some hypermobility of the 
small bowel on upper GI series but revealed normal findings 
for the esophagus, stomach, and duodenum bulb.  The diagnosis 
was dyspepsia and heartburn and further tests were suggested.  

The veteran was hospitalized in May 1978 where additional 
tests were performed that showed no abnormality with no 
evidence of esophagitis, and the duodenum and stomach were 
negative on the gastroscopy, along with a normal gallbladder 
series, with the final assessment being dyspepsia and 
heartburn, etiology undetermined.  

Private and VA treatment records contain numerous diagnoses 
of Crohn's disease and a history of Crohn's disease dating 
back to the 1980's.  Surgery has also been performed for that 
disease.  

The veteran was afforded a VA examination in conjunction with 
his claim in October 2002.  At the examination, the veteran 
was noted to have a history of Crohn's disease discovered in 
1987.  He was also noted to have had a resection of the 
terminal ileum in 1994.  He had had no further surgery or 
complications since that time except that he had developed a 
small stricture at the site of the anastomosis of the small 
bowel in the right colon.  The veteran was taking Asacol on a 
daily basis for this. 

Physical examination revealed a soft and scaphoid abdomen.  
There was a well-healed midline scar from the mons pubis to 
the umbilicus that was well healed without any herniation or 
dehiscence.  The veteran had mild diastasis recti, both above 
and below the umbilicus.  There was no gross herniation at 
that site.  There were good bowel sounds with some rushes all 
over the abdomen.  The abdomen was slightly tender to 
palpation over the right lower quadrant.  It was the 
examiner's assessment that the veteran had Crohn's disease, 
status post small bowel resection with stricture and other 
residuals, and anemia secondary to this. 

In a December 2002, addendum the VA examiner noted that he 
had reviewed the veteran's entire claims folder.  He opined 
that there was no connection between the veteran's epigastric 
complaints in service and the later development of Crohn's 
disease.  

Analysis

The foregoing discussion makes clear that the veteran 
satisfies two of the three elements required for service 
connection.  The service medical records show that he 
complained of stomach problems in service.  The private and 
VA treatment records and the October 2002 VA examination 
reveal that the veteran has been diagnosed as having current 
Crohn's disease.  

The veteran has reported a continuity of gastrointestinal 
symptomatology beginning in service.  As a lay person he 
would not be competent to say that these symptoms were 
manifestations of Crohn's disease.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The evidence is, against a finding 
that there is a link between current Crohn's disease and the 
in-service stomach problems.  

The undisputed evidence is that Crohn's disease was not 
identified until approximately two decades after service and 
earlier diagnostic studies were negative.  While the veteran 
contends that medical science was inadequate to identify 
Crohn's disease in service or in the years immediately 
thereafter; the veteran's Crohn's disease was shown on X-ray 
examination in April 2002.  This procedure was available, and 
was in fact used, during his period of active service and 
when evaluated in 1978.  Further, the only competent opinion 
on the etiology of the current Crohn's disease--that provided 
on the VA examination--is against a link between current 
Crohn's disease and service.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Accordingly, the claim is 
denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for Crohn's disease is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


